BRYAN SCHRODER
United States AttorFley

JACK S.SCIIMIDT
Assistant United States Attomey
Federal Building&ι UoSo Courthouse
709 West 9th Street,Roolr1 937
Post Offlce Box 21627
Juneau,Alaska 99802
Phone:(907)796… 0400
Fax:(907)796¨ 0409
Email:iackoschmidtの usdoi.2ov

Attomeys for Plaintiff

                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,           )No.1:19-cr… 00003-TMB‐ MMS
                                         )
                    Plainti量l           }PLEA AGREEMENT
       VS。
                                )

 KYLE THOMAS ERISMAN,                    )

                                         )

                    Defendant.          )
                                         )



             Unless the parties jointly inform the Court in writing
             of any additional agreements, this document in its
             entirety contains the terms of the plea agreement
             between the defendant and the United States. This
             agreement is limited to the District of Alaska; it does
             not bind other federal, state, or local prosecuting
             authorities.
I.     SUMMARY OF AGREEMENT, FEDERAL RULE OF CRIMINAL
       PROCEDT]RE 11

       A.     Summary of Agreement

       The defendant agrees to plead guilty to the following count(s) of the

Information in this case: Count I   - Embezzlement of Funds by officer or
Employee of Credit Union, in violation of 18 U.S.C. $ 657. The United States

further agrees not to prosecute the defendant further for any other offense related to

the event(s) that resulted in the charge(s) contained in the Information.

       The defendant   will waive all rights to appeal the conviction(s) and sentence

imposed under this agreement. The defendant              witl also waive all rights to

collaterally attack the conviction(s) and sentence, except on the grounds of

ineffective assistance of counsel or the voluntariness of the plea(s).

       B.     Federal Rule of Criminal Procedure 11

       Unless the parties otherwise inform the Court in writing, Federal Rule            of
Criminal Procedure 1l(c)(l)(A) and (B) will control this plea agreement. Thus,

the defendant may not withdraw from this agreement or the guilty plea(s)             if the

Court rejects the parties' sentencing recommendations at the sentencing hearing.




U.S. v. Erisman                       Page 2   of   17
II.    CHARGES, ELEMENTS, FACTUAL BASIS, STATUTORY
       PENALTIES AND OTHER MATTERS AFFECTING SENTENCE

       A.         Charges

                  1.   The defendant agrees to plead guilty to the foltowing

                       count(s) of the Indictment:

       Count I : Embezzlement of Funds by Officer or Employee of Credit Union,

in violation of 18 U.S.C. $ 657.

       The elements of the charge(s) in Count          I to which   the defendant is pleading

guilty are as follows:

              l.       The defendant, KYLE THOMAS ERISMAN, was employed as

                       an Account Processor for True North Federal Credit Union;

              2.       The defendant knowingly and         willfully   embezz\ed, abstracted,

                       purloined, or willfully misapplied money, funds, or credits

                       belonging to or entrusted to the care of True North Federal

                       Credit Union;

              3.       The defendant acted with the intent to injure or defraud the

                       credit union:

              4.       The deposits of True North Federal Credit Union were insured

                       by the National Credit Union Administration Board; and

              5.       The amount involved in the offense was more than $1,000.00.




U.S. v. Erisman                         Page 3   of   17
       B.     Factual Basis

       The defendant admits the truth of the allegations in Count 1 of the

Information and the truth of the following statement, and the parties stipulate that

the Court may rely upon this statement to support the factual basis for the guilty

plea(s) and for the imposition of the sentence:

       Between on or about May 3,2017 , until July 2017, KYLE THOMAS

ERISMAN was employed as an Account Processer for True North Federal Credit

Union (TNFCU). ERISMAN's responsibilities as an Account Processor consisted

of the daily management and reconciliation of customer accounts for TNFCU. As

part of ERISMAN's employment, ERISMAN had access to TNFCU customer

account information, account balances, ffid account activity.

       Beginning on or about May 3,2017, ERISMAN began to use his position to

collect customer account information that contained large balances and minimal or

no account activity. ERISMAN then linked these accounts to pay for balances

ERISMAN accrued to multiple credit cards that ERISMAN used for his own

personal benefit. In July 2017, TNFCU terminated ERISMAN for performance

and substance abuse issues; however, ERISMAN continued to use TNFCU

customer accounts to pay for his credit card accounts until February 3,2018.

       Between May 3, 2017 , and until February 3,      201   8, ERISMAN did embezzle

and steal $106,454.52 of True North Federal Credit Union's funds, with the intent



U.S. v. Erisman                      Page 4   of   17
to defraud, by using account information ERISMAN has obtained from his

employment to pay for multiple credit cards balances in ERISMAN's name which

he used for his own personal benefit. During this entire period of time, the

deposits of TNFCU were insured by the National Credit Union Administration

Board.

       C.     Statutory Penalties and Other Matters Affecting Sentence

              1.    Statutory Penalties

       The maximum statutory penalties applicable to the charges to which the

defendant is pleading guilty, based on the facts to which the defendant   will admit

in support of the guilty plea(s), are as follows:

       Count 1: 18 U.S.C. $ 657 (Embezzlement of Funds by Officer or Employee

of Credit Union)

              1) 30 years;

              2) a maximum fine of $1,000,000;

              3) a $100 special assessment; and

              4) Five years to life of supervised release

              2,    Other Matters Affecting Sentence

                    a.       Conditions Affecting the Defendant's Sentence

       The following conditions may also apply and affect the defendant's

sentence:   l) pursuant to Comment 7 of U.S.S.G. $ 5E1 .Z,the Court may impose an


U.S. v. Erisman                       Page 5   of   17
additional fine to pay the costs to the goveflrment of any imprisonment and

supervised release term; 2) pursuant to 18 U.S.C.$ 3612(t), unless otherwise

ordered,   if the Court imposes   a fine of more than $2,500, interest     will   be charged

on the balance not paid within 15 days after the judgment date; 3) upon violating

any condition of supervised release, a further term of imprisonment equal to the

period of the supervised release may be imposed, with no credit for the time

already spent on supervised release; 4) the Court may order the defendant to pay

restitution pursuant to the 18 U.S.C. $ 3663 and U.S.S.G. $ 5E1.1, and             if   18

U.S.C. $ 36634 (mandatory restitution for certain crimes) applies, the Court shall

order the defendant to pay restitution.

                     b.     Payment of Special Assessment

       The defendant agrees to pay the entire special assessment in this case on the

day the Court imposes the sentence.       All   payments   will   be by check or money

order, and are to be delivered to the Clerk of Court, United States District Court,

222W.7th Ave. Box 4, Rn,.229, Anchorage, AK 99513-7564.

                     c.     Consequences of Felony Conviction

       Any person convicted of a federal felony offense may lose or be denied

federal benefits including any grants, loans, licenses, food stamps, welfare or other

forms of public assistance, as well as the right to own or possess any firearms, the

right to vote, the right to hold public office, and the right to sit on a jury.         If

U.S. v. Erisman                         Page 6   of   17
applicable, any defendant who is not a United States citizen may be subject to

deportation from the United States following conviction for a criminal offense, be

denied citizenship, and not permitted to return to the United States unless the

defendant specifically receives the prior approval of the United States Attorney

General. In some circumstances, upon conviction for a criminal offense, any

defendant who is a naturalized United States citizen may suffer adverse

immigration consequences, including but not limited to possible denaturalization.

       D.     Restitution

       The defendant agrees to full restitution to True North Federal Credit Union

in the amount of $106,454.52, plus accrued statutory interest.

       E.     Forfeiture

       There are no items identified in this case that are subject to forfeiture.

III.   ADVISORY UNITED STATES SENTENCING GUIDELINES,
       GTIIDELINE APPLICATION AGREEMENTS, SENTENCING
       RECOMMENDATIONS

       A.     Advisory United States Sentencing Guidelines

       The Court must consult the advisory United States Sentencing Commission

Guidelines [U.S.S.G.] as well as the factors set forth in 18 U.S.C. g 3553(a) when

considering the sentence to impose. The U.S.S.G. do not establish the statutory

maximum or minimum sentence applicable to the offense(s) to which the




U.S. v. Erisman                       PageT   oflT
defendant is pleading      guilty. The U.S.S.G.      are not mandatory and the Court is not

bound to impose a sentence recommended by the U.S.S.G.

       B.         Guideline Application Agreements

       The parties have no agreements on any guideline applications unless set

forth below in this section.

                  1.    Acceptance of Responsibility

       If the United     States concludes that the defendant has satisfied the criteria set

out in U.S.S.G. $ 3E1.1 and the applicable application notes, the United States

agrees to recommend the defendant for a two level downward adjustment for

acceptance of responsibility and,       if U.S.S.G.      g 3E1.1(b) applies, to move for the

additional one level adjustment for acceptance of responsibility. If, at any time

prior to imposition of the sentence, the United States concludes that the defendant

has failed to    fully satisff the criteria set out in U.S.S.G. $ 3El.l, or has acted in       a

manner inconsistent with acceptance of responsibility, the United States            will not

make or,   if   already made,   will withdraw this recommendation         and motion.

       C.        Sentencing Recommendations

       The United States Probation Office           will prepare the defendant's pre-sentence

report in which it     will include   a recommended calculation       of the defendant's

sentence range under the U.S.S.G. Both the United States and the defendant                 will
have the opportunity to argue in support of or in opposition to the guideline



U.S. v. Erisman                            Page 8   of   17
sentence range calculation the U.S.P.O. recorlmends, as well as present evidence

in support of their respective sentencing arguments.

          The parties are free to recommend to the Court their respective positions on

the appropriate sentence to be imposed in this case based on the stipulated facts set

forth in Section II.C, any additional facts established at the imposition of sentence

hearing, the applicable statutory penalty sections, the advisory U.S.S.G., and the

sentencing factors set forth     in 18 U.S.C. g 3553.

tV.       ADDITIONAL AGREEMENTS BY TJNITED STATES
          In exchange for the defendant's guilty plea(s) and the Court's acceptance of

the defendant's plea(s) and the terms of this agreement, the United States agrees

that it   will not prosecute   the defendant further for any other offense   - now known -
arising out of the subject of the investigation related to the charges brought in the

Indictment in this case and the defendant's admissions set forth in Section II.C.

          Provided, however, if the defendant's guilty plea(s) or sentence is/are

rejected, withdrawn, vacated, reversed, set aside, or modified, at any time, in any

proceeding, for any reason, the United States will be free to prosecute the

defendant on all charges arising out of the investigation of this case including any

charges dismissed pursuant to the terms of this agreement, which charges         will   be

automatically reinstated as well as for perjury and false statements. The defendant




U.S. v. Erisman                           Page 9   of   17
hereby agrees that he/she waives any defense that the statute of limitations bars the

prosecution of such a reinstated charge.

V.     WAIVER OF TRIAL RIGHTS, APPELLATE RIGHTS,
       COLLATERAL ATTACK RIGHTS, CLAIM FOR ATTORNEY FEES
       AND COSTS, AI\D RTILE 410

       A.     Trial Rights

       Being aware of the following, the defendant waives these trial rights:

                  If pleading to an Information, the right to have the charges

                  presented to the grand jury prior to entering the guilty plea;

                  The right to a speedy and public trial by jury on the factual issues

                  establishing guilt or any fact affecting the mandatory minimum

                  and statutory penalties, and any issue affecting any interest in any

                  assets subject to forfeiture;


                  The right to object to the composition of the grand or trial jrrry;

                  The right to plead not guilty or to persist in that plea     if it has

                  already been made;

                  The right to be presumed innocent and not to suffer any criminal

                  penalty unless and until the defendant's guilt is established beyond

                  a reasonable doubt;


                  The right to be represented by counsel   attial   and   if   necessary to

                  have a counsel appointed at public expense to represent the



U.S. v. Erisman                         Page   l0 of17
                  defendant   attnal-   the defendant is not waiving the right to have

                  counsel continue to represent the defendant during the sentencing

                  phase of this case;

                  The right to confront and cross examine wifiresses against the

                  defendant, and the right to subpoena witnesses to appear in the

                  defendant's behalf;

                  The right to remain silent      attial,with   such silence not to be used

                  against the defendant, and the right to testiSz in the defendant's

                  own behalf; and

                  The right to contest the validity of any searches conducted on the

                  defendant's properfy or person.

       B.     Appellate Rights

       The defendant waives the right to appeal the conviction(s) resulting from the

entry of guilty plea(s) to the charges set forth in this agreement. The defendant

further agrees that if the Court imposes a sentence that does not exceed the

statutory maximum penalties     - as set forth in Section II.D above in this agreement,
the defendant waives without exception the right to appeal on all grounds

contained in 18 U.S.C. 5 3742 the sentence the Court imposes. The defendant

understands that this waiver includes, but is not limited to, forfeiture      (if
applicable), terms or conditions of probation (if applicable) or supervised release,



U.S. v. Erisman                         Page 11   of17
any flnes or restitution, and any and all constitutional (or legal) challenges to

defendant's conviction(s) and guilty plea[s], including arguments that the statute(s)

to which defendant is pleading guilty (is/are) unconstitutional, and any and all

claims that the statement of facts provided herein is insufficient to support

defendant's plea[s] of guilty.

       By waiving these rights, the defendant understands that the conviction(s) and

sentence the Court imposes     will be final. No other court will conduct appellate

review of the conviction(s) or the sentence.

       The defendant agrees that the appellate and collateral attack waivers

contained within this agreement    will apply to any      18 U.S.C. g 3582(c)

modifications, as well as the district court's decision to deny any such

modification.

      Should the defendant file a notice of appeal in violation of this agreement,      it

will constitute a material   breach of the agreement. The govemment is free to

reinstate any dismissed charges, and withdraw any motions for downward

departures, or sentences below the mandatory minimum made pursuant to 18

U.S.C. $ 3ss3(e).

      C.     Collateral Attack Rights

      The defendant agrees to waive all rights to collaterally attack the resulting

conviction(s) and/or sentence    - including   forfeiture (if applicable) or terms or



UoS.v.Erisman                         Page 12   of   17
conditions of probation (if applicable) or supervised release, and any fines or

restitution   -   the Court imposes. The only exceptions to this collateral attack

waiver are as follows:      l) any challenge   to the conviction or sentence alleging

ineffective assistance of counsel     - based on information not now known to the
defendant and which, in the exercise of reasonable diligence, could not be known

by the defendant at the time the Court imposes sentence; and2) a challenge to the

voluntariness of the defendant's guilty plea(s).

       D.         Claim for Attorney Fees and Costs

       Because this is a negotiated resolution of the case, the parties waive any

claim for the award of affomey fees and costs from the other parfy.

       E.         Evidence Rule 410 and Fed. R. Crim. P. 11(f)

       By signing this agreement, the defendant admits the truth of the facts in the

Factual Basis portion of this agreement set forth in Section       II.C. The defendant

agrees that the statements made by him in signing this agreement shall be deemed

usable and admissible against the defendant as stipulations in any hearing, trial or

sentencing that may      follow.   The foregoing provision acts as a modification, and

express waiver, of Federal Rule of Evidence 410 and Federal Rule of Criminal

Procedure 11(f), and is effective upon the court's acceptance of the guilty plea(s)

in this case. This provision applies regardless of whether the court accepts this plea

agreement.



U.S. v. Erisman                          Page 13   of 17
\rI.   ADEQUACY OF THE AGREEMENT

       Pursuant to Local Criminal Rule     ll.2(d)(7) and (8), this plea agreement is

appropriate in that it conforms with the sentencing goals that would otherwise be

applicable to the defendant's case if the defendant had gone to trial and had been

convicted on all counts in the charging instrument.

VII.   THE DEFENDAI\T'S ACCEPTANCE OF THE TERMS OF THIS
       PLEA AGREEMENT

       I, KYLE THOMAS ERISMAN, the defendant, affirm this document

contains all of the agreements made between me            - with the assistance of my
attorney   - and the United States regarding my plea(s). There are no other
promises, assurances, or agreements the United States has made or entered into

with me that have affected my decision to enter any plea of guilty or to enter into

this agreement. If there are arly additional promises, assurances, or agreements,

United States and I will jointly inform the Court in writing before I enter my guilty

plea(s).

       I understand that no one, including my attorney, can guarantee the outcome

of my case or what sentence the Court may impose if I plead guilty. If anyone,

including my attorney, has done or said anything other than what is contained in

this agreement, I   will inform the Court when I stand before it to enter my plea.

       I enter into this agreement understanding and agreeing that the conditions set

forth herein are obligatory and material to this agreement and that any failure on


U.S. v. Erisman                       Page 14   of   17
my part to   fulfill   these obligations   will constitute amateial breach of this

agreement. If I breach this agreement, I agree the United States, in its sole

discretion, ffi&y withdraw from this agreement and may reinstate prosecution

against me on any charges arising out of the investigation in this matter.           If my

compliance with the terms of this plea agreement becomes an issue, at an

appropriate hearing, during which I agree any of my disclosures           will   be admissible,

the Court   will   determine whether or not I have violated the terms of this

agreement. I understand the government's burden to prove a breach will be by a

preponderance of the evidence.

       I understand the Court will ask me under an oath to answer questions about

the offense(s) to which I am pleading guilty and my understanding of this plea

agreement. I understand that I may be prosecuted            if I make false statements or

give false answers and may suffer other consequences set fonh in this agreement.

       I have read this plea agreement carefully and understand it thoroughly. I

know of no reason why the Court should find me incompetent to enter into this

agreement or to enter my plea(s). I enter into this agreement knowingly and

voluntarily. I understand that anything that I discuss with my attorney is privileged

and confidential, and cannot be revealed without my permission. Knowing this,                I
agree that this document      will be filed with the Court.




U.S. v. Erisman                            Page 15   of17
       I am fully satisfied with the representation given me by my attorney and am

prepared to repeat this statement at the time   I   stand before the Court and enter my

guilty plea(s). My attorney and I have discussed all possible defenses to the

charge(s) to which I am pleading   guilty. My attorney has investigated my case and

followed up on any information and issues I have raised to my satisfaction. My

attorney has taken the time to fully explain the legal and factual issues involved in

my case to my satisfaction. We have discussed the statute(s) applicable to my

offense and sentence as well as the possible effect the U.S.S.G. may have on my

sentence.

      Based on my complete understanding of this plea agreement, I therefore

admit that I am guilty of Count   I - Embezzlement of Funds by Officer or

Employee of Credit Union, in violation of 18 U.S.C. 657 of the Information and




DArED:           il rcfn                                  THOMAS ERISMAN
                                                Defendant
〃




〃




UoS.vo E五 sman                       Page 16   of   17
                           蹴L::紺出出ご」 :酬lh“
                                      °
  B38Cd"餞 ed嬢 疇
              」。
               lls,I hve… 3嶽鴨冨 庶∫常艦織認・
                           さ
                           ド 、  猟躍脱惚 L“
                           旧器:幣露l翼 胤路電蝋縄 he court.



  mTED:―
                                            AitOmcy fOr BRISMAN
                                                ■1。
         on bemifOf血 U“ tedttt∝                  ``=フ
                                       :dleぉ 」
                                             。w眈  cepに the       deFenda‖ '3 0frer m
 plcad   guilty uder rhc temu of this piea
                                                 “
 DAl":_氏と単重              ____                               S,SCHMID■      fOr
                                                       SCHRODER
                                                      Stat∝ OfA● leic3
                                                      States Attomey




U.S.v ttllllロ
                                 P‐   17● r17
